Court of Appeals, State of Michigan

                                               ORDER
                                                                           Michael J. Talbot, C.J.
David Sinclair v City of Grosse Pointe Farms                                 Presiding Judge

Docket Nos.   319317; 319318; 319319; 319368; 319370; 319371               William B. Murphy

LC Nos.       11-011115-NZ; 13-007152-NZ; 13-007151-NZ;                    Elizabeth L. Gleicher
              13-007154-NZ; 13-007156-NZ; 11-015209-NZ                       Judges


              The Court orders that the June 4, 2015 unpublished per curiam opinion is hereby
AMENDED to correct a clerical error. The last paragraph found on page 24 of the majority's slip
opinion now reads:

               "We reverse in part the circuit court's grant of summary disposition in docket numbers
319317, 319318 and 319319, as explained in this opinion, affirm in part the circuit court's denial of
summary disposition in docket numbers 319368, 3193 70 and 3193 71, as explained in this opinion, and
remand for further proceedings."

              In all other respects, the June 4, 2015 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUN 05 2015
                                       Date